DISMISS and Opinion Filed July 10, 2019




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00501-CV

                              BRIAN KOEN, Appellant
                                      V.
                         SOUTHWEST AUTO STORAGE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03679-D

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns

       By motion filed July 2, 2019, appellant informs the Court the summary judgment he

appealed has been set aside and asks his appeal be withdrawn. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

190501F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BRIAN KOEN, Appellant                             On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
 No. 05-19-00501-CV        V.                      Trial Court Cause No. CC-18-03679-D.
                                                   Opinion delivered by Chief Justice Burns,
 SOUTHWEST AUTO STORAGE,                           Justices Molberg and Nowell participating.
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Southwest Auto Storage recover its costs, if any, of this appeal
from appellant Brian Koen.


Judgment entered July 10, 2019.




                                             –2–